                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION



KIMBLE DAVIS                                                                             PLAINTIFF


v.                                      Case No. 4:18-cv-4042


RIVERVIEW BEHAVIORAL HEALTH, LLC                                                      DEFENDANT




                                                 ORDER

        Before the Court is a Motion to Reconsider filed by Defendant.     ECF No. 17.    Defendant

moves the Court to reconsider its order (ECF No. 16) extending the discovery deadline to April

25, 2019.    Alternatively, Defendant moves the Court to extend the dispositive motion deadline

by thirty (30) days and to continue the trial.   Upon consideration, the Court finds that Defendant’s

motion should be and hereby is DENIED.            However, if the parties take a deposition between

now and April 25, 2019, that causes Defendant to require additional time to file a dispositive

motion, Defendant may file a motion to extend the dispositive motion deadline and/or a motion to

continue.

        IT IS SO ORDERED, this 3rd day of April, 2019.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge
